UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 000-50820 FIRST CLOVER LEAF FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-4797391 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6814 Goshen Road, Edwardsville, IL (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (618) 656-6122 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding August 11, 2011 Common Stock, par value $.10 per share EXPLANATORY NOTE This Form 10-Q/A amends the Quarterly Report on Form 10-Q of First Clover Leaf Financial Corp for the quarterly period ended June 30, 2011 (“Form 10-Q”), as filed with the Securities and Exchange Commission on August 15, 2011, for the sole purpose of furnishing the Interactive Data Files as Exhibit 101 in accordance with Rule 405(a)(2) of Regulation S-T, Exhibit 101 provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q other than the furnishing of the exhibit described above.This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. The Interactive Data Files on Exhibit 101 hereto are not deemed filed with the Securities and Exchange Commission and are not be incorporated by reference into any filing of First Clover Leaf Financial Corp under the Securities Act of 1933, as amended, or the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6 – Exhibits. (a)Exhibits. Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 31.2: Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* 32: Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.* 101: The following financial statements for the quarter ended June 30, 2011, formatted in XBRL:(i) Consolidated Balance Sheets, (ii) Consolidated Statements of Income, (iii) Consolidated Statements of Changes in Stockholders’ Equity, (iv) Consolidated Statements of Cash Flows, and (v) the Notes to Condensed Consolidated Financial Statements, tagged as blocks of text.** *Previously filed **Furnished, not filed, herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FIRST CLOVER LEAF FINANCIAL CORP. (Registrant) DATE:August 26, 2011 BY: /s/ Dennis M. Terry Dennis M. Terry, President and Chief Executive Officer BY: /s/ Darlene F. McDonald Darlene F. McDonald, Senior Vice-President and Chief Financial Officer
